  Case: 1:17-md-02804-DAP Doc #: 1843 Filed: 07/15/19 1 of 3. PageID #: 57478



                        UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF OHIO
                               EASTERN DIVISION

IN RE: NATIONAL PRESCRIPTION                       )       MDL 2804
OPIATE LITIGATION                                  )
                                                   )       Case No. 1:17-md-2804-DAP
This document relates to:                          )
                                                   )       Judge Dan Aaron Polster
State of Alabama v. Purdue Pharma LP, et al.       )
Case No. 1:18-OP-45236-DAP (N.D. Ohio)             )

            POSITION PAPER ON THE COURT’S PROTECTIVE ORDERS
           REGARDING ARCOS DATA AND SUSPICIOUS ORDER REPORTS

      Comes now the State of Alabama, and, in accordance with this Court’s order of June 24,

2019 (Doc. 1725), submits its position paper on the issue of whether the Court should lift its

Protective Orders regarding the ARCOS data and the Suspicious Order Reports that have been

produced in this case. The State of Alabama offers the following:

      The State of Alabama has filed the following documents that contain ARCOS data:

      1. The State of Alabama’s First Amended Complaint, filed under seal on May 18, 2018,
         (Doc. 474);

      2. The State of Alabama’s Corrected First Amended Complaint, filed under seal on July
         10, 2018, (Doc. 732);

      3. The State of Alabama’s Corrected First Amended Complaint (redacted version for the
         public record), filed on July 10, 2018, (Doc. 733);

      4. The State of Alabama’s Combined Response to McKesson’s and the Manufacturers’
         Motions to Dismiss (redacted version for the public record), filed on August 3, 2018,
         (Doc. 845); and,

      5. The State of Alabama’s Combined Response to McKesson’s and the Manufacturers’
         Motions to Dismiss, filed under seal on August 3, 2018 (Doc. 846).

The State has not filed any documents containing information from any Suspicious Order

Reports.

      With regard to the issue of whether this Court should lift the Protective Orders, the State

                                               1
  Case: 1:17-md-02804-DAP Doc #: 1843 Filed: 07/15/19 2 of 3. PageID #: 57479



 of Alabama has no objection to the non-redacted documents listed above being unsealed and the

 information contained therein being made public. Otherwise, it takes no position on whether

 this Court should lift the Protective Orders regarding the ARCOS data or Suspicious Order

 Reports.

                                                  Respectfully submitted,

                                                  Steve Marshall
                                                  Attorney General


                                                  /s/ Michael G. Dean
                                                  Michael G. Dean
                                                  Assistant Attorney General


ADDRESS OF COUNSEL:

Steve Marshall                                    Office of the Attorney General of Alabama
Attorney General                                  501 Washington Avenue
                                                  Montgomery, AL 36130
Michael G. Dean                                   Phone: (334) 242-7300
Assistant Attorney General                        Fax: (334) 242-4891
                                                  mdean@ago.state.al.us
Winfield J. Sinclair                              wsinclair@ago.state.al.us
Assistant Attorney General



OF COUNSEL:

Jere L. Beasley – ASB 1981A35J                    Robert F. Prince – ASB-2570-C56R
Rhon E. Jones – ASB 7747E52R                      Joshua P. Hayes – ASB-4868-H68H
Richard D. Stratton – ASB 3939T76R
Jeffrey D. Price – ASB 8190F60P                   Prince, Glover & Hayes
J. Ryan Kral – ASB 9669N70K                       1 Cypress Point
J. Parker Miller – ASB 7363H53M                   701 Rice Mine Road North
Beasley, Allen, Crow, Methvin,                    Tuscaloosa, Alabama 35406
Portis & Miles, P.C.                              Telephone: (205) 345-1234
218 Commerce Street                               Fax: (205) 752-6313

                                              2
  Case: 1:17-md-02804-DAP Doc #: 1843 Filed: 07/15/19 3 of 3. PageID #: 57480



Post Office Box 4160 (36103-4160)                  rprince@princelaw.net
Montgomery, Alabama 36104                          jhayes@princelaw.net
Telephone: (334) 269-2343
Fax: (334) 954-7555
Jere.Beasley@BeasleyAllen.com
Rhon.Jones@BeasleyAllen.com
Rick.Stratton@BeasleyAllen.com
William.Sutton@BeasleyAllen.com
Ryan.Kral@BeasleyAllen.com
Parker.Miller @BeasleyAllen.com


                              CERTIFICATE OF SERVICE

      I hereby certify that on July 15, 2019, I electronically filed the foregoing with the Clerk

of Court by using the CM/ECF system. Copies will be served upon counsel of record by, and

may be obtained through, the Court CM/ECF Systems.



                                           /s/ Michael G. Dean
                                           Assistant Attorney General




                                               3
